Decree affirmed. This is an appeal from a final decree dismissing the plaintiff’s bill for an accounting under an alleged agreement by which the plaintiff was to share in profits from the resale of land. The only issue is the existence of such an agreement. There was evidence that the defendant Guleserian (hereinafter called the defendant) paid the plaintiff 8400 which the defendant urges, and the plaintiff denies, was a commission for arranging the purchase. The plaintiff held an option on the land but was unable himself to purchase it for lack of sufficient funds, and in return for the defendant’s promise to buy the land, the plaintiff agreed to divide any commission he might receive in the event the land was purchased by one Bauer, who also held an option on it. The plaintiff testified that the defendant had further orally agreed that he (the plaintiff) was to share in profits from the resale of the land in the event the defendant purchased it, which he did through the defendant corporation. The defendant denied making such an agreement. Whether the defendant agreed to the profit sharing was a question of fact the resolution of which depended upon the credibility of witnesses. We cannot say that the presiding judge was plainly wrong in resolving the conflict in testimony against the plaintiff. Hiller v. Hiller, 305 Mass. 163, 164. Boston v. Santosuosso, 307 Mass. 302, 331-332. Rayner v. McCabe, 319 Mass. 311, 311-312. Murley v. Murley, 334 Mass. 627, 628. Murach v. Massachusetts Bonding & Ins. Co. 339 Mass. 184, 188. See Beatty v. Ammidon, 260 Mass. 566, 574.